Opinion issued August 27, 2015




                                      In The

                             Court of Appeals
                                   For The

                         First District of Texas
                           ————————————
                            NO. 01-14-00188-CR
                           ———————————
                       DEVEON ANTOINE, Appellant
                                       V.
                     THE STATE OF TEXAS, Appellee



                  On Appeal from the 177th District Court
                          Harris County, Texas
                      Trial Court Case No. 1326805



                      MEMORANDUM OPINION

      Appellant   Deveon    Antoine     pleaded   guilty,   without   an   agreed

recommendation from the State, to the first-degree felony offense of aggravated

robbery with a deadly weapon. See TEX. PENAL CODE ANN. § 29.03 (West 2011 &
Supp. 2014). The trial court signed an order of deferred adjudication and placed

appellant on community supervision for a period of five years. See TEX. CODE

CRIM. PROC. ANN. art. 42.12 § 3(a) (West 2006 & Supp. 2013).

      The State subsequently filed a motion to revoke appellant’s community

supervision. Appellant pleaded true to the alleged violations of his community

supervision. After a hearing, the trial court found the allegations true, adjudicated

appellant guilty of aggravated robbery with a deadly weapon, and sentenced him to

eight years’ confinement in the Institutional Division of the Texas Department of

Criminal Justice. Appellant timely filed a notice of appeal.

      Appellant’s appointed counsel on appeal has filed a motion to withdraw,

along with a brief stating that the record presents no reversible error and the appeal

is without merit and is frivolous. See Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967).

      Counsel’s brief meets the Anders requirements by presenting a professional

evaluation of the record and supplying us with references to the record and legal

authority. Id. at 744, 87 S. Ct. at 1400; see also High v. State, 573 S.W.2d 807,

812 (Tex. Crim. App. 1978). Counsel indicates that he has thoroughly reviewed

the record and that the sole issue which the trial court permitted appellant to appeal

is without merit, and that appellant waived his right to appeal any other issues. See




                                          2
Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Mitchell v. State, 193 S.W.3d 153, 155

(Tex. App.—Houston [1st Dist.] 2006, no pet.).

      Counsel has also informed us that he delivered a copy of the appellate record

and the brief to appellant and informed him of his right to file a response. See In re

Schulman, 252 S.W.3d 403, 408 (Tex. Crim. App. 2008). Appellant has not filed a

pro se response.

      We have independently reviewed the entire record in this appeal, and we

conclude that the only issue appellant is authorized to appeal is without merit, that

appellant waived his right to appeal any other issues, and that the appeal is

frivolous. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400 (emphasizing that

reviewing court—and not counsel—determines, after full examination of

proceedings, whether appeal is wholly frivolous); Garner v. State, 300 S.W.3d
763, 767 (Tex. Crim. App. 2009) (reviewing court must determine whether

arguable grounds for review exist); Bledsoe v. State, 178 S.W.3d 824, 826–27

(Tex. Crim. App. 2005) (same); Mitchell, 193 S.W.3d at 155 (reviewing court

determines whether arguable grounds exist by reviewing entire record). We note

that an appellant may challenge a holding that there are no arguable grounds for

appeal by filing a petition for discretionary review in the Texas Court of Criminal

Appeals. See Bledsoe, 178 S.W.3d at 827 & n.6.




                                          3
      We affirm the judgment of the trial court and grant counsel’s motion to

withdraw. 1 Attorney Bob Wicoff must immediately send appellant the required

notice and file a copy of the notice with the Clerk of this Court. See TEX. R. APP.

P. 6.5(c).

                                   PER CURIAM

Panel consists of Justices Keyes, Huddle, and Lloyd.


Do not publish. TEX. R. APP. P. 47.2(b).




1
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and that he may, on his own, pursue discretionary review in the Texas Court of
      Criminal Appeals. See Ex Parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App.
      1997).
                                           4